El Juez Asociado Señor Negrón García
emitió la opinión del Tribunal.
Concedimos término para que se mostrara causa por la cual no deberíamos modificar la sentencia del Tribunal Superior, Sala de Humacao, en los siguientes extremos: (1) a todos los demandantes recurridos respecto a que en la eje-cución y satisfacción de la sentencia se les descuenten todos los haberes y sueldos devengados, si alguno, durante el período en que estuvieron cesanteados, provenientes de labores realizadas en el Gobierno, agencias, municipali-dades o cualesquiera otras instrumentalidades públicas; y (2) en cuanto al demandante Samuel Carrión Robles, deses-timar su causa de acción por aparecer de los autos que su nombramiento original fue nulo por haberse efectuado el 3 de enero de 1977, período éste comprendido dentro de la prohibición estatuida en el Art. 4.7 de la Ley de Personal del Servicio Público vigente, 3 L.P.R.A. see. 1337, y según lo resuelto en el caso de Ortiz v. Alcalde de Aguadilla, 107 D.P.R. 819 (1978).
Las partes han comparecido y resolvemos.
I
En cuanto al primer extremo —descuento por haberes recibidos durante la cesantía, de fuentes gubernamentales públicas— los demandantes oponen el caso de Municipio de Coamo v. Tribunal Superior, 99 D.P.R. 932 (1971). Dicho caso es inoperante en la medida en que permite el pago de doble sueldo contra la prohibición constitucional consa-grada en el Art. VI, Sec. 10 de nuestra Ley Fundamental. Municipio de Coamo fue resuelto a base de caracterizar como indemnización —y no remuneración o compensación por servicios— el pago de los salarios dejados de percibir por un empleado municipal destituido ilegalmente y que prestó servicios para otro municipio. Opinamos que en casos *619como el que nos ocupa, por mandato constitucional procede la deducción de salarios que los empleados hubiesen perci-bido por servicios rendidos al Estado, municipios e instru-mentalidades gubernamentales. La diferencia entre “in-demnización” y “compensación” establecida en Municipio de Coamo, supra, es débil y tenue, producto más bien de la semántica que del análisis de su naturaleza sustantiva. ¿Puede dudarse del carácter eminentemente compensatorio de una sentencia que es satisfecha precisamente mediante el pago de los sueldos dejados de percibir, descontando las aportaciones al Seguro Social, al Retiro y la Asociación de Empleados? ¿Es que la acreditación de beneficios margi-nales tales como el pago de vacaciones regulares no presu-pone una equivalencia conceptual que es sinónimo de un sueldo?
El remedio de reposición con el pago de los sueldos deja-dos de percibir es para reivindicar un despido ilegal. Se retrotrae a la fecha en que se realizó dicho despido y se sa-tisface en virtud de los salarios, tal y como si hubiesen sido devengados sin ninguna interrupción. No puede negarse, pues, esta realidad a base de la lógica de la gramática. El obstáculo constitucional es infranqueable. Estamos frente a una duplicidad de salarios impermisible. Si alguna duda queda, se desvanece al extenderse como parte de los reme-dios los aumentos de sueldo que han recibido durante el período de ausencia forzada los otros empleados.
Estamos obligados a superar esa colisión constitucional. Milán Rodríguez v. Muñoz, 110 D.P.R. 610, 618 (1981). A tal efecto resolvemos que en la ejecución de la sentencia deben descontarse todos los haberes y sueldos devengados, si alguno, durante el período en que los demandantes recurridos estuvieron cesanteados, provenientes de labores realizadas en el Gobierno, agencias, municipalidades o cualesquiera otras instrumentalidades públicas. Municipio de Coamo, supra, queda por la presente revocado. Véase Municipio de Mayagüez v. Rivera, 113 D.P.R. 467 (1982).
*620Con referencia a la causa de acción de Samuel Carrión Robles, la comparecencia nos convence de que no debemos alterar la sentencia. El tribunal de instancia concluyó —con apoyo en la prueba— que Carrión Robles empezó a trabajar para el Municipio de Luquillo en el año 1973 como conductor de vehículos y así se desempeñó continuadamente hasta que fue despedido en abril de 1977. Determinó que el documento extendido sobre Coordinador Trabajos Equipo Pesado el 3 de enero de 1977 constituyó un Informe de Cambio que nunca le fue notificado, como tampoco autorizado ni firmado. En estas circunstancias no tuvo virtualidad el cambio. Morales Narváez v. Gobernador, 112 D.P.R. 761 (1982). El vigente Reglamento de Personal, Áreas Esenciales del Principio de Mérito, prescribe la necesidad del consentimiento por escrito con conocimiento de los efectos del cambio. Manual de Reglamento de Personal, 1976, See. 5.6, pág. 23. Resulta, pues, jurídicamente ineficaz el alegado cambio en términos del período de veda estatutario. No es oponible al derecho de reposición de Carrión Robles.
Por los fundamentos expuestos, se expedirá el auto y se dictará sentencia en que se modifique la del Tribunal Superior, Sala de San Juan, a los únicos efectos de que en su ejecución y satisfacción el Municipio de Luquillo pueda des-contar a los demandantes todos los haberes y sueldos deven-gados, si alguno, durante el período en que estuvieron cesan-teados, provenientes de labores realizadas en el Gobierno, agencias, municipalidades o cualesquiera otras instrumen-talidades públicas. Así modificada, será confirmada.
El Juez Asociado Señor Díaz Cruz disintió con opinión.
-0-